UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 18, 2007 (September 13, 2007) JOURNAL REGISTER COMPANY (Exact Name of Registrant as Specified in Charter) Delaware 1-12955 22-3498615 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 790 Township Line Road, Yardley, Pennsylvania 19067 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (215) 504-4200 Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers. (c) Appointment of Certain Officers On September 13, 2007, the Board of Directors of Journal Register Company (the “Company”) appointed Scott A. Wright, 44, as its President and Chief Operating Officer, effective October 1, 2007.Mr. Wright has served as the Company’s Senior Vice President, Michigan, since April 9, 2007.Prior to joining the Company, Mr. Wright held the position of President and Publisher at Suburban Community Newspapers. In connection with Mr. Wright’s appointment, the Compensation Committee (the “Compensation Committee”) of the Board of Directors of the Company approved an increase in his base salary from $225,000 to $275,000 effective October 1, 2007 and his base salary will be further increased to $375,000 upon his relocation to the Yardley, Pennsylvania area.Mr. Wright’s 2007 bonus potential will be increased from $50,000 to $175,000.Mr. Wright will also receive a grant of 20,000 restricted stock units (“RSUs”) pursuant to the Company’s Amended and Restated 1997 Stock Incentive Plan.The RSUs will vest annually in three equal installments from the October 1, 2007 award date.The Compensation Committee also approved a Change of Control Employment Agreement for Mr. Wright.The form of the Change of Control Employment Agreement is attached as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated by reference herein. (e) Changes in Compensatory Arrangements of Certain Officers Effective October 1, 2007, the Board of Directors of the Company promoted Julie A. Beck, 45, to the position of Executive Vice President and Chief Financial Officer.The Compensation Committee approved an increase in her annual base salary from $325,000 to $375,000 and her 2007 bonus potential will increase from $100,000 to $175,000, each effective October 1, 2007. Item 7.01. Regulation FD Disclosure On September 17, 2007, the Company issued a press release announcing Mr.Wright’s and Ms. Beck’s promotions, a copy of which is attached hereto as Exhibit99.1 and is incorporated herein by this reference. The foregoing information is furnished pursuant to Item7.01 and shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. -2- Item 9.01. Financial Statements and Exhibits (d) Exhibits 10.1Form of Change of Control Employment Agreement for Scott A. Wright 99.1Text of press release issued by Journal Register Company, dated September 17, 2007, titled “Journal Register Company Announces Executive Promotions ofScott A. Wright and Julie A. Beck”. -3- SIGNATURE Pursuant to requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JOURNAL REGISTER COMPANY (Registrant) Date:September 18, 2007 /s/Edward J. Yocum By: Edward J. Yocum Title: Senior Vice President, General Counsel & Corporate Secretary -4- Exhibit Index Exhibit Description 10.1Form of Change of Control Employment Agreement for Scott A. Wright 99.1Text of press release issued by Journal Register Company, dated September 17, 2007, titled “Journal Register Company Announces Executive Promotions of Scott A. Wright and Julie A. Beck”. -5-
